Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
1.	The indicated allowability of claims 10 and 14 is withdrawn in view of the newly discovered reference to Lee (US 2010/0190334 A1).  Rejections based on the newly cited reference follow.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 12, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al (US 2020/0178401 A1), hereinafter Min, in view of Lee (US 2010/0190334 A1).
Regarding claim 1, Min (Figure 2) teaches a printed circuit board comprising a first substrate portion 200 having a rigid region R and a flexible region F; and a second substrate portion (not numbered) disposed on the first substrate portion, wherein the first substrate portion and the second substrate portion are disposed to be shifted such that portions of each of the first substrate portion and the second substrate portion overlap each other. 
Min does not explicitly teach that the first substrate portion and the second substrate portion are connected to each other through a conductive bonding layer.
Lee (Figure 2a, para [0058] and claim 1) teaches a semiconductor structure comprising a first substrate 221 portion and a second substrate portion 223 being connected to each other through a conductive bonding layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure Min’s printed circuit board such that the first substrate portion and the second substrate portion to be connected to each other through a conductive bonding layer, as taught by Lee, doing so would provide smooth transmission of signals between different circuit layers within the printed circuit board for optimum antenna performance.
Regarding claim 2, as applied to claim 1, Min (Figure 2) teaches that a portion of the second substrate portion overlaps the rigid region R of the first substrate portion 200.

Regarding claim 6, as applied to claim 1, Min (Figure 2) further teaches an electronic component E1 embedded in the rigid region of the first substrate portion.
Regarding claim 7, as applied to claim 1, Min (Figure 8) teaches that the second substrate portion 300 comprises an insulating layer, a wiring layer C3 disposed on the insulating layer, and a bonding layer disposed on the insulating layer to cover the wiring layer.
Regarding claim 8, Min/Lee teaches the claimed invention except explicitly mention that a material of the insulating layer comprises at least one of a liquid polymer or a modified
polyimide.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arbitrary select the material of the insulating layer to be at least one of a liquid polymer or a modified polyimide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 9, as applied to claim 1, Min (Figure 8) further teaches an electronic component E1 disposed on an opposite side of a side of the rigid region of the first substrate portion 200 on which the second substrate portion 300 is disposed.
Regarding claim 12, Min (Figure 8) teaches an antenna module comprising a first substrate portion 200 having a rigid region and a flexible region; a second substrate portion 300 disposed on the first substrate portion; and an antenna A3 disposed on the second substrate portion, wherein the first substrate portion 200 and the second substrate portion 300 are 
Regarding claim 13, as applied to claim 12, Min teaches the claimed invention except explicitly mention that the antenna includes a chip antenna. 
It would have been an obvious matter of design choice for a skilled artisan to arbitrary place a chip antenna on a printed circuit board of a package because of its size and functionality.
Regarding claim 15, as applied to claim 12, Min (Figure 8) teaches that a region of the second substrate portion, other than a region overlapping the first substrate portion, is flexible, and the antenna A3 is disposed in the flexible region of the second substrate portion.
Regarding claim 17, as applied to claim 12, Min (Figure 8) further teaches an electronic component E1 disposed in the rigid region of the first substrate portion.
Allowable Subject Matter
4.	Claims 4, 5, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Claims 18 and 20-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 21, Min teaches the claimed invention wherein the flexible region of the first substrate portion comprises a first insulating layer and a first wiring layer 
Claim 5 would have been found allowable for at least the reason for depending on claim 4.
Regarding claims 11, 16, 22 and 23, Min teaches the claimed invention wherein the first substrate portion comprises a first insulating layer, the second substrate portion comprises a second insulating layer.  Min, however, fails to specifically teach that a dielectric dissipation factor of the second insulating layer is lower than a dielectric dissipation factor of the first insulating layer.
Regarding claim 18, Min fails to further teach that the first substrate portion including a first insulating layer disposed at least in the flexible region and a second insulating layer disposed only in the rigid region, and an elastic modulus of the first insulating layer is smaller than an elastic modulus of the second insulating layer.
Claim 20 is allowed for at least the reason for depending on claim 18.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Kang (EP 1 167 281 A2) discloses a package comprising a first substrate portion and a second substrate portion being connected to each other through a conductive bonding layer.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845